Case 8:20-cv-00785-GW-DFM Document 36 Filed 11/25/20 Page 1 of 2 Page ID #:573




   1 LAW OFFICES OF RONALD A. MARRON
     RONALD A. MARRON (SBN 175650)
   2 ron@consumersadvocates.com
     MICHAEL T. HOUCHIN (SBN 305541)
   3 mike@consumersadvocates.com
     LILACH HALPERIN (SBN 323202)
   4 lilach@consumersadvocates.com
   5 651 Arroyo Drive
     San Diego, California 92103
   6 Telephone: (619) 696-9006
     Facsimile: (619) 564-6665
   7 Attorneys for Plaintiff and the Proposed Class
   8
   9                      UNITED STATES DISTRICT COURT
  10                     CENTRAL DISTRICT OF CALIFORNIA
  11
  12 LISA REINGOLD, on behalf of herself,          Case No. 8:20-cv-00785-GW (DFMx)
     and all others similarly situated,
  13                                               CLASS ACTION
                                 Plaintiff,
  14                                               PLAINTIFF’S DISMISSAL OF
                         vs.                       ACTION WITH PREJUDICE
  15                                               PURSUANT TO FED. R. CIV. P.
  16 ELEMENTS      THERAPEUTIC
     MASSAGE, LLC and GO MODERN
                                                   41(A)

  17 HEALTH CORP.,
                                                   Judge: Hon. George H. Wu
  18                            Defendants.
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                               i
          Reingold v. Elements Therapeutic Massage, LLC, et al., Case No. 8:20-cv-00785-GW (DFMx)
                                                    NOTICE OF DISMISSAL OF ACTION WITH PREJUDICE
Case 8:20-cv-00785-GW-DFM Document 36 Filed 11/25/20 Page 2 of 2 Page ID #:574




  1        PLEASE TAKE NOTICE THAT pursuant to Rule 41(a)(1)(A)(ii) of the Federal
  2 Rules of Civil Procedure, Plaintiff hereby voluntarily dismisses her claims with
  3 prejudice and dismisses the putative class claims without prejudice, with the parties to
  4 bear their own costs and attorneys’ fees.
  5
  6
  7
  8 DATED:        November 25, 2020               Respectfully submitted,
  9
 10
                                                  /s/ Michael T. Houchin
 11                                               MICHAEL T. HOUCHIN
 12
                                                  LAW OFFICES OF
 13                                               RONALD A. MARRON
 14                                               RONALD A. MARRON
                                                  ron@consumersadvocates.com
 15                                               Michael T. Houchin
 16                                               mike@consumersadvocates.com
                                                  Lilach Halperin
 17                                               lilach@consumersadvocates.com
 18                                               651 Arroyo Drive
                                                  San Diego, California 92103
 19                                               Telephone: (619) 696-9006
 20                                               Facsimile: (619) 564-6665
                                                  Attorneys for Plaintiff and the Proposed
 21                                               Class
 22
 23
 24
 25
 26
 27
 28
                                              1
          Reingold v. Elements Therapeutic Massage, LLC, et al., Case No. 8:20-cv-00785-GW (DFMx)
                                                    NOTICE OF DISMISSAL OF ACTION WITH PREJUDICE
